             Case 2:19-cr-00091-MCE Document 296 Filed 06/14/21 Page 1 of 4


 1 PHILLIP A. TALBERT
   Acting United States Attorney
 2 DAVID W. SPENCER
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                                   EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-00091-MCE
12                                Plaintiff,            STIPULATION REGARDING EXCLUDABLE
                                                        TIME PERIODS UNDER SPEEDY TRIAL ACT;
13                          v.                          ORDER
14   JAMAINE DONTAE BARNES,                             DATE: June 10, 2021
     JAMAR DEONTAE BARNES,                              TIME: 10:00 a.m.
15   KAVIEO DAESHAUN LEE WILEY,                         COURT: Hon. Morrison C. England, Jr.
     VINCENT ISAIAH PATTERSON,
16   KADRENA LATRICE WATTS, and
     LAMONT MONTEZ THIBODEAUX,
17
                                 Defendants.
18

19

20                                              STIPULATION

21          Plaintiff United States of America, by and through its counsel of record, and defendants, by and

22 through their respective counsel of record, hereby stipulate as follows:

23          1.     By previous order, this matter was set for status on June 10, 2021.

24          2.     By this stipulation, defendants now move to continue the status conference until

25 September 16, 2021, and to exclude time between June 10, 2021, and September 16, 2021, under Local

26 Codes T2 and T4.
27          3.     The parties agree and stipulate, and request that the Court find the following:

28

      STIPULATION REGARDING EXCLUDABLE TIME             1
30    PERIODS UNDER SPEEDY TRIAL ACT
           Case 2:19-cr-00091-MCE Document 296 Filed 06/14/21 Page 2 of 4


 1                a)       The government has represented that the discovery associated with this case to

 2        date includes more than 13,500 pages of investigative reports, photographs, affidavits, and other

 3        documents; approximately 470 recorded phone calls intercepted pursuant to the Title III wiretap;

 4        and other video and audio recordings. All of this discovery has been either produced directly to

 5        counsel and/or made available for inspection and copying.

 6                b)       On or about January 27, 2020, attorney Mark Reichel was appointed as new

 7        counsel of record for defendant Jamaine Barnes.

 8                c)       On July 14, 2020, defendant Lamont Thibodeaux made his initial appearance in

 9        this district. Attorney Kelly Babineau was appointed to represent defendant Thibodeaux on or

10        about July 10, 2020.

11                d)       On June 3, 2021, the government produced in discovery an additional 95 pages of

12        new material, consisting of investigative reports and other evidence.

13                e)       Counsel for defendants need additional time to review the discovery in this case,

14        to conduct independent factual investigation, to research trial and sentencing issues, to consult

15        with their clients, and to otherwise prepare for trial.

16                f)       Counsel for defendants believe that failure to grant the above-requested

17        continuance would deny them the reasonable time necessary for effective preparation, taking into

18        account the exercise of due diligence.

19                g)       The government does not object to the continuance.

20                h)       In addition, as was previously found at defendants’ arraignments on the

21        Indictment (ECF Nos. 49, 66, 84, 239), and in this Court’s August 20, 2019 Order (ECF No.

22        112), October 29, 2019 Order (ECF No. 134), January 21, 2020 Order (ECF No. 155), June 8,

23        2020 Order (ECF No. 215), August 31, 2020 Order (ECF No. 248), December 14, 2020 Order

24        (ECF No. 276), and April 8, 2021 Order (ECF No. 281), this case is “complex” within the

25        meaning of 18 U.S.C.§ 3161(h)(7)(A), B(ii) [Local Code T2], based on the number of

26        defendants, and the existence of a Title III wiretap resulting in hundreds of recorded

27        conversations.

28

     STIPULATION REGARDING EXCLUDABLE TIME               2
30   PERIODS UNDER SPEEDY TRIAL ACT
             Case 2:19-cr-00091-MCE Document 296 Filed 06/14/21 Page 3 of 4


 1                  i)        Based on the above-stated findings, the ends of justice served by continuing the

 2          case as requested outweigh the interest of the public and the defendant in a trial within the

 3          original date prescribed by the Speedy Trial Act.

 4                  j)        For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

 5          et seq., within which trial must commence, the time period of June 10, 2021 to September 16,

 6          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

 7          T4] and 18 U.S.C.§ 3161(h)(7)(A), B(ii) [Local Code T2] because it results from a continuance

 8          granted by the Court at defendant’s request on the basis of the Court’s finding that the ends of

 9          justice served by taking such action outweigh the best interest of the public and the defendant in

10          a speedy trial.

11          4.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

12 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

13 must commence.

14          IT IS SO STIPULATED.

15
      Dated: June 4, 2021                                      PHILLIP A. TALBERT
16                                                             Acting United States Attorney
17
                                                               /s/ DAVID W. SPENCER
18                                                             DAVID W. SPENCER
                                                               Assistant United States Attorney
19

20    Dated: June 4, 2021                                      /s/ Mark J. Reichel
                                                               Mark J. Reichel
21                                                             Counsel for Defendant
                                                               JAMAINE DONTAE BARNES
22
      Dated: June 4, 2021                                      /s/ Etan Zaitsu
23                                                             Etan Zaitsu
                                                               Counsel for Defendant
24                                                             JAMAR DEONTAE BARNES
25
      Dated: June 4, 2021                                      /s/ Christopher R. Cosca
26                                                             Christopher R. Cosca
                                                               Counsel for Defendant
27                                                             KAVIEO DAESHAUN LEE WILEY
28

      STIPULATION REGARDING EXCLUDABLE TIME                3
30    PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00091-MCE Document 296 Filed 06/14/21 Page 4 of 4

     Dated: June 4, 2021                           /s/ Dina L. Santos
 1                                                 Dina L. Santos
                                                   Counsel for Defendant
 2                                                 VINCENT ISAIAH PATTERSON
 3
     Dated: June 4, 2021                           /s/ John R. Manning
 4                                                 John R. Manning
                                                   Counsel for Defendant
 5                                                 KADRENA LATRICE WATTS
 6
     Dated: June 4, 2021                           /s/ Kelly Babineau
 7                                                 Kelly Babineau
                                                   Counsel for Defendant
 8                                                 LAMONT MONTEZ THIBODEAUX
 9
10                                           ORDER
11        IT IS SO ORDERED.
12 Dated: June 14, 2021

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

     STIPULATION REGARDING EXCLUDABLE TIME     4
30   PERIODS UNDER SPEEDY TRIAL ACT
